        Case 1:21-cv-01333-JPB Document 53 Filed 07/12/21 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

ASIAN AMERICANS
ADVANCING JUSTICE-
ATLANTA, et al.,                            CIVIL ACTION
         Plaintiffs,
v.                                          FILE NO. 1:21-CV-01333-JPB

BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State, et al.,
             Defendants.

______________________________

             COUNTY DEFENDANTS’ MOTION TO DISMISS
              PLAINTIFFS’ FIRST AMENDED COMPLAINT

      Come now, the county boards of election and registration for Fulton, DeKalb,

Gwinnett, Cobb, Clayton, and Forsyth Counties, along with the named elections

officials from each county (“County Defendants”), and move the Court to dismiss

Plaintiffs’ First Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and (6),

showing the Court that Plaintiffs lack standing to bring their claims against the

County Defendants. In support of the motion, County Defendants rely on their Brief

in Support of Motion to Dismiss Plaintiffs’ First Amended Complaint, filed

concurrently with this motion.
                                        1
        Case 1:21-cv-01333-JPB Document 53 Filed 07/12/21 Page 2 of 7




       Respectfully submitted this 12th day of July, 2021.

COBB COUNTY BOARD OF ELECTIONS AND REGISTRATION, PHIL
DANIELL, FRED AIKEN, PAT GARTLAND, JESSICA M. BROOKS, and
DARYL O. WILSON, JR., Members of the Cobb County Board of Elections and
Registration, in their official capacities, JANINE EVELER, Director of the Cobb
County Board of Elections and Registration, in her official capacity;

BY:                       HAYNIE, LITCHFIELD & WHITE, PC
                          /s/ Daniel W. White
                          DANIEL W. WHITE
                          Georgia Bar No. 153033
                          222 Washington Avenue
                          Marietta, GA 30060
                          (770) 422-8900
                          dwhite@hlw-law.com
                          Attorneys for Cobb County Defendants

Consented to and joined by the following County Defendants:

CLAYTON COUNTY BOARD OF ELECTIONS AND REGISTRATION,
DARLENE JOHNSON, DIANE GIVENS, CAROL WESLEY, DOROTHY F.
HALL, and PATRICIA PULLAR, Members of the Clayton County Board of
Elections and Registration, in their official capacities, SHAUNA DOZIER, Clayton
County Elections Director, in her official capacity; 1

By:                                    FREEMAN MATHIS & GARY, LLP
                                        /s/ Jack R. Hancock
                                        Jack R. Hancock
                                        Georgia Bar No. 322450
                                        jhancock@fmglaw.com

1
 The Clayton County Defendants consent to and join in the arguments set forth in
Sections II.B.ii and II.B.iii of the Brief in Support of Motion to Dismiss Plaintiffs’
First Amended Complaint only.
                                            2
        Case 1:21-cv-01333-JPB Document 53 Filed 07/12/21 Page 3 of 7




                                        A. Ali Sabzevari
                                        Georgia Bar No. 941527
                                        asabzevari@fmglaw.com
                                        Freeman Mathis & Gary, LLP
                                        661 Forest Parkway, Suite E
                                        Forest Park, Georgia 30297
                                        (404) 366-1000 (telephone)
                                        (404) 361-3223 (facsimile)
                                         Counsel for the Clayton County Defendants

DEKALB COUNTY BOARD OF REGISTRATIONS AND ELECTIONS,
ANTHONY LEWIS, SUSAN MOTTER, DELE L. SMITH, SAMUEL E.
TILLMAN, and BAOKY N. VU, Members of the DeKalb County Board of
Registrations and Elections, in their official capacities; 2

By:                       DEKALB COUNTY LAW DEPARTMENT
                          /s/ Irene B. Vander Els
                          Irene B. Vander Els
                          Georgia Bar No. 033663
                          ivanderels@dekalbcountyga.gov
                          Bennett D. Bryan
                          Georgia Bar No. 157099
                          bdbryan@dekalbcountyga.gov
                          Attorneys for DeKalb County Defendants




2
   The DeKalb County Defendants consent to and join in the arguments set forth in
Sections II.B.ii and II.B.iii of the Brief in Support of Motion to Dismiss Plaintiffs’
First Amended Complaint only.
                                            3
        Case 1:21-cv-01333-JPB Document 53 Filed 07/12/21 Page 4 of 7




FORSYTH COUNTY BOARD OF VOTER REGISTRATIONS AND
ELECTIONS, BARBARA LUTH, MATTHEW BLENDER, JOEL NATT, CARLA
RADZIKINAS, and RANDY INGRAM, Members of the Forsyth County
Registrations and Elections Board, in their official capacities, MANDI B. SMITH,
Director of the Forsyth County Board of Elections and Registration in her official
capacity;

By:                                  JARRARD & DAVIS LLP
                                      /s/ Patrick D. Jaugstetter
                                      Patrick D. Jaugstetter
                                      Georgia Bar No. 389680
                                      patrickj@jarrard-davis.com
                                      Jarrard & Davis LLP
                                      222 Webb Street
                                      Cumming, Georgia 30040
                                      (678) 455-7150 (telephone)
                                      (678) 455-7149 (facsimile)
                                       Counsel for the Forsyth County Defendants

FULTON COUNTY REGISTRATION AND ELECTIONS BOARD, ALEX WAN,
MARK WINGATE, KATHLEEN D. RUTH, VERNETTA K. NURIDDIN, and
AARON V. JOHNSON, Members of the Fulton County Registration and Elections
Board, in their official capacities, RICHARD L. BARRON, Director of the Fulton
County Registrations and Elections board, in his official capacity;

By:                      OFFICE OF THE FULTON COUNTY ATTORNEY
                         /s/ Kaye Woodard Burwell
                         Georgia Bar Number: 775060
                         kaye.burwell@fultoncountyga.gov
                         Cheryl Ringer
                         Georgia Bar Number: 557420
                         cheryl.ringer@fultoncountyga.gov
                                        4
       Case 1:21-cv-01333-JPB Document 53 Filed 07/12/21 Page 5 of 7




                       David R. Lowman
                       Georgia Bar Number: 460298
                       david.lowman@fultoncountyga.gov
                       Attorneys for Fulton County Defendants

GWINNETT COUNTY BOARD OF REGISTRATIONS AND ELECTIONS,
ALICE O’LENICK, WANDY TAYLOR, STEPHEN W. DAY, GEORGE
AWUKU, and SANTIAGO MARQUEZ, Members of the Gwinnett County Board
of Registrations and Elections, in their official capacities,
KELVIN WILLIAMS, Director of the Gwinnett County Board of Registrations and
Elections, in his official capacity;

By:                          GWINNETT COUNTY LAW DEPARTMENT
                             /s/ Tuwanda Rush Williams
                             Tuwanda Rush Williams
                             Deputy County Attorney
                             Georgia Bar No: 619545
                             tuwanda.williams@gwinnettcounty.com
                             /s/ Melanie F. Wilson
                             Melanie F. Wilson
                             Senior Assistant County Attorney
                             Georgia Bar No. 768870
                             Melanie.wilson@gwinnettcounty.com
                             Attorneys for Gwinnett County Defendants




                                     5
         Case 1:21-cv-01333-JPB Document 53 Filed 07/12/21 Page 6 of 7




           CERTIFICATE OF COMPLAINCE WITH LOCAL RULE 7.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                     /s/ Daniel W. White
                                     DANIEL W. WHITE
                                     Georgia Bar No. 153033
                                     Attorney for Cobb County Defendants

HAYNIE, LITCHFIELD & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com




                                       6
        Case 1:21-cv-01333-JPB Document 53 Filed 07/12/21 Page 7 of 7




                           CERTIFICATE OF SERVICE

      I hereby certify that on July 12, 2021, I electronically filed the foregoing

COUNTY DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST

AMENDED COMPLAINT with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the following

attorneys of record:


                                     /s/ Daniel W. White
                                     DANIEL W. WHITE
                                     Georgia Bar No. 153033
                                     Attorney for Cobb County Defendants


HAYNIE, LITCHFIELD & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com
